Citation Nr: 1426647	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung disorder.

2. Entitlement to service connection for a lung disorder, to include as secondary to service-connected testicular carcinoma.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to September 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the previously denied claims for service connection for a lung disorder and bilateral hearing loss. 

A review of the VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the May 2014 brief of the Veteran's representative.

The issue of entitlement to service connection for a lung disorder, to include as secondary to service-connected testicular carcinoma, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2001 rating decision, the RO denied the claims for service connection for a lung disorder and bilateral hearing loss; the Veteran did not appeal.

2. The evidence received since the August 2001 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a lung disorder, to include as secondary to service-connected testicular carcinoma.

3. There is no new evidence added to the record related to the claim for service connection for bilateral hearing loss since the August 2001 RO decision and thus no evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The August 2001 RO decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302 (2013).

2. New and material evidence has been received to reopen the claim for service connection for a lung disorder, to include as secondary to service-connected testicular carcinoma. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.201 (2013).

3. New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant 

VA is required to assist a claimant at the time that he or she files a claim for benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Specifically, VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

A March 2007 letter, sent prior to the initial adjudication of the claims, provided sufficient notice to the Veteran. He was notified of the evidence not of record that was necessary to substantiate the claims. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims. He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA treatment records, obtain service records, and obtain private treatment reports as indicated. He was also informed regarding the appropriate disability rating or effective date to be assigned. 

In addition, as this case involves new and material evidence, VA is required to look at the bases for the prior denial and notify the veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). The March 2007 letter satisfied this requirement. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim. See 38 C.F.R. § 3.159(c). 

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained. 

The RO, during the course of the appeal, attempted to schedule the Veteran for a VA audiological examination on a number of occasions. Due to the Veteran's scheduling conflicts, as it appears he lives months at a time in different locations, he did not attend any scheduled examination. However, a VA examination need not be provided with regard to the Veteran's claims to reopen. In the absence of new and material evidence submitted by the claimant, the duty to assist by affording the Veteran a VA examination is not triggered. See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach). While the Veteran's representative, in his May 2014 brief, asserted that on remand, the Veteran should be scheduled for a VA audiological examination, the Board finds no basis for such an examination, as the previously denied claim is not reopened herein.

Thus, VA's duties have been fulfilled and no further action is necessary. 

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 
When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In this case, the Veteran's initial claims for service connection for a lung disorder and bilateral hearing loss were denied in an August 2001 RO rating decision. Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie, 24 Vet. App. 242, at 251-52. As such, the August 2001 RO rating decision became final. 

The evidence of record at the time of the August 2001 RO rating decision included the Veteran's service treatment records and his statements. There has been no evidence added to the record since that time, related to the Veteran's claim for service connection for bilateral hearing loss. The Veteran has not submitted evidence of a current disability, post-service treatment records reflecting complaints or treatment for hearing loss, or lay statements different than those of record in August 2001. As such, the Board is unable to reopen the Veteran's previously denied claim, despite the low standard in place. 

Evidence added to the record since the August 2001 RO rating decision, related to the Veteran's claim for service connection for a lung disorder, includes the Veteran's post-service treatment records and his assertion that his lung disorder may be secondary to the radiation he underwent to treat his service-connected testicular carcinoma. The post-service treatment records include diagnoses of possible laryngopharyngeal reflux and allergic rhinitis. 

While separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories, the Board finds that the alternate theory of entitlement is sufficient to meet the liberal new and material evidence requirements. See Robinson v. Mansfield, 21 Vet. App. 545 (2008). In determining that the evidence submitted since the August 2001 RO rating decision was both new and material, as to the claim for service connection for a lung disorder, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.
The Board notes here that the Veteran's claim was captioned as service connection for a lung disorder. It is clear that he complains of chronic coughing and trouble breathing. It is not yet clear if the Veteran has a lung disorder, or if there is a diagnosed disorder that represents his complaints. The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss has not been received, and such claim may not be reopened. However, the Board has determined that new and material evidence has been received as to the Veteran's claim for service connection for a lung disorder, and such claim is reopened.

It is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits, as to the claim for service connection for a lung disorder. In this case, a letter dated in March 2007 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits, on a direct basis. However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim for service connection for a lung disorder.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disorder, to include as secondary to service-connected testicular carcinoma is reopened; to that extent only, the claim is granted.

New and material evidence having not been received, the claim of entitlement to service connection bilateral hearing loss is not reopened; the claim is denied.


REMAND

The Veteran asserts that his lung disorder, characterized by chronic coughing and trouble breathing is due to service, specifically, his service in Thailand in 1972 or in Saudi Arabia from 1979 to 1981 and 1984 to 1987, wherein he may have "picked up something." In the alternative, he asserts that his lung disorder may be secondary to the radiation he underwent to treat his service-connected testicular carcinoma. It does not appear that the Veteran has received proper notice as to claims on a secondary basis and on remand, the AMC should provide him such. 

The post-service treatment records, dated from 2002 to 2007, indicate that the Veteran was diagnosed with possible laryngopharyngeal reflux and allergic rhinitis, with complaints of longtime problems with coughing and trouble breathing. It is unknown if the Veteran has a diagnosed lung disorder, or a disorder manifested by his chronic coughing and trouble breathing. On remand, the Veteran should be provided the opportunity to identify any relevant treatment records and should be afforded a VA examination to determine the nature of his claimed disorder, and the etiology thereof. 

In this regard, the Board notes that the RO attempted to schedule the Veteran for a VA audiological examination over the course of the appeal as to the issue of entitlement to service connection for bilateral hearing loss. Due to the Veteran's scheduling conflicts, as it appears he lives months at a time in different locations, he did not attend any scheduled examination. The Board seeks a medical opinion in the present appeal, as to the remaining issue of entitlement to service connection for a lung disorder, to include as secondary to service-connected testicular carcinoma. It is incumbent upon the Veteran to make himself available for a VA examination. The duty to assist is not a one-way street. If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991). The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran sufficient VCAA notice as to his claim for service connection for a lung disorder on a secondary basis, as secondary to service-connected testicular carcinoma. 

2. Inquire as to the Veteran's availability to present for a VA examination at the VA Medical Center (VAMC) nearest him. 

3. Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant private treatment records reflecting treatment for a lung disorder or testicular carcinoma. Advise the Veteran that he may submit his private treatment records if he so chooses. Inquire as to whether there are any updated relevant post-service records from treatment at a federal facility, such as an air base, reflecting treatment for a lung disorder or testicular carcinoma. 

If a negative response is received from any private or federal treatment provider, the claims file should be properly documented in this regard and the Veteran so notified. 

4. Then, schedule the Veteran for a VA examination with an appropriate examiner at the VAMC identified by the Veteran at a time during which he is available. Send the notice of the examination to the Veteran at his current address. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination and any communications with the Veteran as to the scheduling of his examination.

(a) The examiner should determine if the Veteran has a lung disorder, or any disorder characterized by chronic coughing and trouble breathing.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lung disorder, if any, or any disorder characterized by chronic coughing and trouble breathing, if any, was incurred in service, or is otherwise related to service, or dates back to service, specifically including consideration of his service in Thailand in 1972 or in Saudi Arabia from 1979 to 1981 and 1984 to 1987, wherein he may have "picked up something."

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's lung disorder, if any, or any disorder characterized by chronic coughing and trouble breathing, if any, is proximately due to, or the result of, his service-connected testicular carcinoma, specifically including consideration of the radiation he underwent to treat such. 

(d) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a lung disorder, if any, or a disorder characterized by chronic coughing and trouble breathing, if any, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected testicular carcinoma, specifically including consideration of the radiation he underwent to treat such.

The examiner must remain mindful that the Veteran is competent to report experiencing relevant symptoms while in service, or continually since, because these symptoms require only his personal knowledge, not medical expertise. The examiner therefore must specifically address the Veteran's claims that he experienced relevant symptoms during service, and similar symptoms since.

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for a lung disorder, to include as secondary to service-connected testicular carcinoma, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


